Case 2:20-cv-02205-JJT Document 1-3 Filed 11/16/20 Page 1 of 3




          EXHIBIT A TO
NOTICE OF REMOVAL
                 Case 2:20-cv-02205-JJT Document 1-3 Filed 11/16/20 Page 2 of 3




1    Donald L. Myles, Jr., Bar #007464
     Ashley Villaverde Halvorson, Bar #027288
2    JONES, SKELTON & HOCHULI, P.L.C.
     40 North Central Avenue, Suite 2700
3    Phoenix, Arizona 85004
     Telephone: (602) 263-1743
4    Fax: (602) 200-7842
     dmyles@jshfirm.com
5    ahalvorson@jshfirm.com
     minuteentries@jshfirm.com
6
7                         SUPERIOR COURT OF THE STATE OF ARIZONA
8                                       COUNTY OF MARICOPA
9    CHARLES JACOB GALVAN, in his sole and                NO. CV2020-012574
     separate right,
10                                                        DEFENDANTS’ NOTICE OF FILING
                                             Plaintiff,   NOTICE OF REMOVAL
11
                     v.                                   (Assigned to the Honorable Scott M.
12                                                        McCoy)
     TIMOTHY CAREY WILLIS and JANE DOE
13   WILLIS, a married couple; FLAT CREEK
     TRANSPORTATION, an Alabama limited
14   liability company; ABC PARTNERSHIPS I-
     X; XYZ CORPORATIONS I-X; JOHN DOES
15   I-X; and JANE DOES I-X,
16                                         Defendants.
17
18                   Defendants, Timothy Carey Willis and Flat Creek Transportation (hereinafter
19   referred to as (“Defendants”), by and through undersigned counsel, pursuant to 28 U.S.C. §
20   1441, et seq., notifies this Court that they filed a Notice of Removal of this action to the United
21   States District Court for the District of Arizona. A copy of the Notice of Removal (exclusive of
22   exhibits) is attached as Exhibit A.
23
24
25


     8921774.1
                 Case 2:20-cv-02205-JJT Document 1-3 Filed 11/16/20 Page 3 of 3




1                    DATED this 16th day of November, 2020.
2                                             JONES, SKELTON & HOCHULI, P.L.C.
3
4                                             By /s/ Ashley V. Halvorson
                                                Donald L. Myles, Jr.
5                                               Ashley Villaverde Halvorson
                                                40 North Central Avenue, Suite 2700
6                                               Phoenix, Arizona 85004
7
     ORIGINAL of the foregoing electronically filed
8    this 16th day of November, 2020.
9    COPY of the foregoing e-mailed
     this 16th day of November, 2020, to:
10
11   Boone L. Cragun
     GOLDBERG & OSBORNE, LLP
12   4105 N. 51st Avenue, Suite 117
     Phoenix, AZ 85031
13   bcragun@goldbergandosborne.com

14   /s/ Judy McAuley

15
16
17
18
19
20
21
22
23
24
25
26


     8921774.1                                      2
